                       UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                              §
AMG PRODUCTS, INC. D/B/A AMG  §
DEVELOPMENT                   §
AND PAUL SMITH                §
                              § Civ. Action No. 6:18-cv-267-JDK-JDL
    Plaintiffs,               §
                              §
v.                            § JURY TRIAL DEMANDED
                              §
WALGREEN CO., DIRT CHEAP LLC, §
CHANNEL CONTROL MERCHANTS OF §
TEXAS, LLC, and               §
FRY’S ELECTRONICS,            §
                              §
    Defendants.               §



            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs AMG Products, Inc. d/b/a AMG Development (“AMG”) and Paul Smith

(“Plaintiffs”), by counsel, file this First Amended Complaint against Defendants Walgreen Co.,

Dirt Cheap LLC, Channel Control Merchants of Texas, LLC, and Fry’s Electronics, (collectively,

“Defendants”), and in support thereof, state as follows:

                                  NATURE OF THE ACTION

       1.      This is a patent infringement action arising under the United States patent laws, 35

U.S.C. § 1, et seq., in which Plaintiffs assert infringement of U.S. Patent No. 6,902,289 by

Defendants’ manufacture, use, offer for sale, sale, or import in/into the United States of the product

known as “Atomic Beam Glove.” Plaintiffs are seeking an injunction prohibiting further sales of

the infringing product, as well as monetary damages and related remedies.
                                         THE PARTIES

       2.      Plaintiff AMG Products, Inc. d/b/a AMG Development is a Nevada corporation

with its principal place of business at 500 N. Rainbow Blvd. #300, Las Vegas, Nevada 89107.

       3.      Plaintiff Paul Smith is an individual residing at 42 Darling Parke Drive, Bangor

Maine 04401.

       4.      Defendant Walgreen Co. (“Walgreens”) is a corporation organized under the laws

of the State of Delaware with its principal place of business at 200 Wilmot Rd, Deerfield, IL

60015-4681. Walgreens sells products, such as the accused “Atomic Beam Glove” product,

through its stores throughout the country, including in the Eastern District of Texas.

       5.      Defendants Dirt Cheap, LLC and Channel Control Merchants of Texas, LLC (“Dirt

Cheap”) are limited liability companies that are doing business through retail stores as “Dirt

Cheap” with their principal place of business at 6892 US Hwy 49 North Hattiesburg, MS, 39403.

Dirt Cheap sells products, such as the accused “Atomic Beam Glove” product, through its retail

stores throughout the country, including in the Eastern District of Texas.

       6.      Defendant Fry’s Electronics (“Fry’s”) is a corporation organized under the laws of

the State of California with its principal place of business at 600 E. Brokaw Rd., San Jose, CA,

95112-1006. Fry’s sells products, such as the accused “Atomic Beam Glove” product, through its

stores throughout the country, including in the Eastern District of Texas.

                                   JURISDICTION AND VENUE

       1.      This is a civil action for patent infringement arising under the United States patent

statutes, 35 U.S.C. § 1, et seq.

       2.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).



                                                 2
        3.      Defendants are subject to this Court’s personal jurisdiction because they do and

have done substantial business in this judicial district. In addition, upon information and belief,

Defendants regularly sell products in Texas and specifically in the Eastern District of Texas.

Defendants are subject to the general jurisdiction of this Court because they have regular and

systematic contacts with this forum such that the exercise of jurisdiction over it would not offend

traditional notions of fair play and substantial justice.

        4.      Venue is proper in this judicial district under 28 U.S.C. § 1400(b). Defendants have

committed one or more infringing acts in this District. All of these Defendants are selling or have

sold the accused product in the Eastern District of Texas. Upon information and belief, Defendants

“reside” in this District because (1) there are physical places of Defendants’ businesses in this

District; specifically, Defendants have and operate retail stores located in this District, (2)

Defendants’ businesses in this District are regular and established, and (3) Defendants have places

of business operating their stores and selling the infringing products in this District.

                                      THE PATENT-IN-SUIT

        5.      On June 7, 2005, the United States Patent and Trademark Office (“USPTO”) duly

and legally issued to assignee 4th Day Enterprises, LLC United States Patent No. 6,902,289 B1

(“the ‘289 Patent”), entitled “ILLUMINATED HAND COVER ASSEMBLY.” A copy of the

‘289 Patent is attached as Exhibit A.

        6.      Paul Smith is the owner of the ‘289 Patent by assignment and has standing to sue

for infringement.

        7.      AMG Products, Inc. d/b/a AMG Development is the exclusive licensee of the ‘289

Patent and has standing to sue for infringement.




                                                   3
                                             FACTS

       8.      Dr. Paul Smith is the inventor of an innovative glove product marketed under the

name “Glovelite.” The idea for Glovelite was created by Dr. Smith while flying at night in a small

private aircraft. In the aircraft, the gauges on the instrument panel were illuminated, but the

switches and other areas were not. Dr. Smith set out to solve that problem by testing different

products already on the market to no avail. So, Dr. Smith created a solution. He developed the

Glovelite concept by integrating small LED lights into a hand covering similar to a bicycle glove.

       9.      Dr. Smith then applied for a patent to protect his idea in 2003, and subsequently the

‘282 Patent issued on June 7, 2005. The originally filed claims were allowed without any

amendment to overcome prior art, and later filed claims, filed during prosecution, were also

allowed without any amendment to overcome prior art.

       10.     The Glovelite product was developed, manufactured and later sold on QVC,

Sporty’s, Flyboys, Wing’s Aviation, As Seen On TV, and at various trade shows. In 2012,

Glovelite was recognized at the National Hardware Show in Las Vegas and received the Most

Innovative Product award.

       11.     Plaintiffs invested significant time and monetary resources in developing, creating,

manufacturing, and marketing Glovelite.

       12.     In February of 2018, Dr. Smith was approached by a colleague who commented

about seeing Glovelite in a retail store. Knowing that could not have been his product, Glovelite,

Dr. Smith looked online at the store’s website and saw an identical product called Atomic Beam.

       13.     Below is a side by side photo comparison of the two products.




                                                 4
Glovelite – Backhand View       Atomic Beam – Backhand View




Glovelite – Palm View           Atomic Beam – Palm View




                            5
       14.     Dr. Smith went to the company’s website who manufactured the product

(Telebrands Corp. and Bulbhead) and reviewed their website to learn more about this “copycat”

product. On the website he saw a commercial for Atomic Beam which was identical to a

commercial that he had for Glovelite.

       15.     Plaintiffs have attempted to sell Glovelite to Walgreen’s only to be turned down

and then find that Walgreens is selling the copycat product, Atomic Beam.

       16.     The Atomic Beam glove is sold by the Defendants in various retail store locations,

including Tyler, Texas, in the Eastern District of Texas.

                                              COUNT I

                           INFRINGEMENT OF THE ‘289 PATENT

       17.     Plaintiffs reallege and incorporate by reference all of the above paragraphs of this

complaint as if fully set forth herein.

       18.     Plaintiffs are the inventor and exclusive licensee of the entire right, title, and interest

in the ‘289 Patent.

       19.     Defendants have and continue to directly infringe the ‘289 Patent by importing,

distributing, offering to sell, and/or selling in the United States the Atomic Beam Glove product,

which embodies the claims covered by the ‘289 Patent. Defendants’ infringing activities violate

35 U.S.C. § 271.

       20.     Defendants have and continue to indirectly infringe the ‘289 Patent by knowingly

and intentionally inducing others, including Defendants’ customers and end users, to directly

infringe, either literally or under the doctrine of equivalents, by importing, distributing, offering to

sell, and/or selling in the United States the Atomic Beam Glove product, which embodies the

claims covered by the ‘289 Patent.



                                                   6
       21.     By importing, distributing, offering to sell, and/or selling the Atomic Beam Glove

product, Defendants have injured Plaintiffs and are liable to Plaintiffs for infringement of at least

claim 1 of the ‘289 patent directly, indirectly, and/or under the doctrine of equivalents.

       22.     For instance, Defendants directly or under the doctrine of equivalents infringe at

least claim 1 of the ‘289 patent in the following manner:


 Claims of 6,902,289                Atomic Beam Glove
 1. An illuminated hand cover       The Atomic Beam Glove is a “Hands-Free Light” that is
 assembly comprising:               designed to fit “LEFT or RIGHT Hand” according to the
                                    package labeling, and is therefore “an illuminated hand
                                    cover assembly.”




 (a) a hand cover including an      A “Glove” is a hand cover.
 index finger portion, the index
 finger portion adapted to cover
 at least a portion of a user's
 index finger when the hand
 cover is donned; and




                                                 7
                                    Therefore, the Atomic Beam Glove has a hand cover
                                    including an index finger portion, the index finger portion
                                    adapted to cover at least a portion of a user's index finger
                                    when the hand cover is donned.
(b) a first light source having a   The Atomic Beam Glove has a first light source having a
first light emission area           first light emission area.
coupled to a lateral side of the
index finger portion such that
the first light emission area is
disposed adjacent a lateral side
of the middle phalanx bone of
the index finger of the user
when the hand cover is donned.




                                    The first light source is coupled to the index finger portion.

                                                 8
The first light source is disposed adjacent a lateral side of
the middle phalanx bone of the index finger of the user when
the hand cover is donned.




            9
                                    Therefore, the Atomic Beam Glove has a first light source
                                    having a first light emission area coupled to a lateral side of
                                    the index finger portion such that the first light emission
                                    area is disposed adjacent a lateral side of the middle phalanx
                                    bone of the index finger of the user when the hand cover is
                                    donned.


       23.     Additionally Defendants contributed to and induced infringement of at least claim

1 of the ‘289 Patent by knowingly and intentionally supplying infringing products to customers.

Defendants’ customers who purchased products and/or used products in accordance with

Defendant’s instructions directly infringe at least claim 1 of the ‘289 Patent.

       24.     For instance, in the packaging of the Defendants’ infringing Atomic Beam Glove

product, the following instructions are provided:




                                                 10
11
12
13
       25.       Upon information and belief Defendants Walgreen’s infringement of the ‘289

Patent is willful. Upon information and belief Defendants learned of Plaintiffs’ ‘289 Patent and its

Glovelite product prior to the filing of the Original Complaint in this action, but nevertheless

willfully and intentionally made the decision to import, distribute, sell and/or offer to sell the

infringing Atomic Beam Glove which Plaintiffs content is knock off, copy cat product. In addition,

upon information and belief, all Defendants infringement of the ‘289 Patent has continued post

filing of the Original Complaint in this matter and such infringement has been and is willful.

       26.       Plaintiffs are, and will continue to be, damaged and irreparably harmed by

Defendants’ direct and indirect infringement, which will continue unless Defendants are enjoined

by this Court.


                                                14
                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request the following relief against Defendants:

          A.     A judgment holding Defendants liable for infringement of the ‘289 Patent.

          B.     A temporary restraining order, preliminary injunction, and permanent injunction

against Defendants, their officers, agents, servants, employees, attorneys, parent and subsidiary

corporations, assigns and successors in interest, and those persons in active concert or participation

with them, enjoining them from continued acts of infringement of the ‘289 Patent, including

without limitation, an injunction against offers for sale and future sales of the infringing product

or any colorable imitation thereof;

          C.     A judgment that the ‘289 Patent is duly and legally issued, valid, and enforceable;

          D.     An accounting for damages and an award of damages adequate to compensate for

Defendants’ infringement of the ‘289 Patent, and in no event less than a reasonable royalty for

Defendants’ acts of infringement, including all pre-judgment and post-judgment interest at the

maximum rate permitted by law;

          E.     Restitutionary relief against Defendants in favor of Plaintiffs, including

disgorgement of wrongfully obtained profits pursuant to 35 U.S.C. § 289 and any other appropriate

relief;

          F.     A judgment holding that Defendants’ infringement of the ‘289 Patent is willful and

a trebling of damages pursuant to 35 U.S.C. § 284;

          G.     A judgment holding that this action is an exceptional case and an award to Plaintiffs

for their attorney’s fees and costs pursuant to 35 U.S.C. § 285 and other authority;

          H.     A judgment that Plaintiffs be awarded their costs incurred herein; and

          I.     Such other relief as the Court deems just and equitable.



                                                  15
                               DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a trial by jury.

Dated: January 18, 2019                             Respectfully submitted,

                                                    /s/ Eric H. Findlay
                                                    Eric H. Findlay
                                                    State Bar No. 00789886
                                                    Brian Craft
                                                    State Bar No. 04972020
                                                    Debby Gunter
                                                    State Bar No. 24012752
                                                    Findlay Craft, P.C.
                                                    102 N. College Ave, Ste 900
                                                    Tyler, TX 75702
                                                    903-534-1100 (t)
                                                    903-534-1137 (f)
                                                    efindlay@findlaycraft.com
                                                    bcraft@findlaycraft.com
                                                    dgunter@findlaycraft.com

                                                    COUNSEL FOR PLAINTIFFS AMG
                                                    PRODUCTS, INC. D/B/A AMG
                                                    DEVELOPMENT AND PAUL SMITH




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 18, 2019, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system. This document will be served on Defendant

in accordance with the Federal Rules of Civil Procedure.


                                            /s/ Eric H. Findlay
                                            Eric H. Findlay




                                               16
